Case 1:17-cv-12834-TLL-PTM ECF No. 61 filed 02/14/19   PageID.1042   Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

MARK SELLEY,                              Case No. 1:17-cv-12834-TLL-PTM

            Plaintiff,                    Honorable Thomas L. Ludington
v                                         Mag. Judge Patricia T. Morris

MIDLAND COUNTY, LORREN HURREN,
AND OTHER UNKNOWN DEFENDANTS,
in their individual and official capacities,

         Defendants.
____________________________________________________________

 Christopher J. Trainor (P42449)        Andrew J. Brege (P71474)
 Amy DeRouin (P70514)                   Rosati, Schultz, Joppich
 Attorneys for Plaintiff                  & Amtsbuechler P.C.
 Christopher Trainor & Associates       Attorneys for Defendants
 9750 Highland Road                     Midland Co. and Loren Hurren
 White Lake, MI 48386                   822 Centennial Way, Ste. 270
 (248) 886-8650                         Lansing, MI 48917
 Amy.derouin@cjtrainor.com              (517) 886-3800
                                        abrege@rsjalaw.com

____________________________________________________________

               STIPULATION AND ORDER OF DISMISSAL
Case 1:17-cv-12834-TLL-PTM ECF No. 61 filed 02/14/19   PageID.1043   Page 2 of 2




                                STIPULATION

         The parties hereby agree and stipulate that all remaining claims

against all parties are dismissed with prejudice and without costs to either

party.

Approved for entry:

Dated: February 13, 2019            /s/ Amy DeRouin___________________
                                    Amy DeRouin (P70514)
                                    Attorney for Plaintiff


Dated: February 13, 2019            /s/ Andrew J. Brege_________________
                                    Andrew J. Brege (P71474)
                                    Attorney for Defendants Midland County
                                    and Loren Hurren


                                   ORDER

         This matter having come before the Court on the stipulation of the

parties, and the Court being fully advised in the premises;

         IT IS HEREBY ORDERED that all remaining claims against all parties

are dismissed with prejudice and without cost to either party.


                                               s/Thomas L. Ludington
                                               THOMAS L. LUDINGTON
                                               United States District Judge

Dated: February 14, 2019




                                      2
